NUMBER 13-18-00614-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ELOY HERACLIO ALCALA,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 332nd District Court
                          of Hidalgo County, Texas.



               ORDER TO FILE APPELLATE BRIEF
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       This cause is currently before the Court on appellant's fifth motion for extension of

time to file the brief. The reporter’s record was filed on May 6, 2019, and appellant’s brief

was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a).

Appellant’s fourth motion for extension was granted by order, indicating the Court looked
with disfavor on the delay caused by counsel’s failure to timely file a brief in this matter,

and appellant was notified no further extensions would be granted absent exigent

circumstances.

       To date, counsel has failed to comply with this Court’s order. The Court, having

fully examined and considered the extensions previously granted in this cause, this

Court's order of January 30, 2020, and appellant’s fifth motion for extension of time to file

brief, is of the opinion that appellant’s motion for extension of time to file brief should be

granted with order.

       IT IS THEREFORE ORDERED that the Honorable Victoria Guerra, counsel for

appellant, file the appellate brief with this Court on or before 5:00 p.m. on March 30, 2020.

The Court further ORDERS appellant to cite the actual page numbers on each page of

the record wherever a discrepancy exists between the Clerk’s Index and the page number

on the record itself. If the Honorable Victoria Guerra fails to file the appellate brief with this

Court on or before 5:00 p.m. on March 30, 2020, then the Honorable Victoria Guerra is

ORDERED to appear in person on March 31, 2020 at 9:00 a.m. in the Courtroom of the

Thirteenth Court of Appeals, located at Hidalgo County Courthouse Annex III, 100 E.

Cano, 5th Floor, Edinburg, Texas, to show cause why she should not be held in contempt

of court.

                                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of March, 2020.


                                                2